Citation Nr: 0532894	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right leg scar, 
claimed as a residual of a gunshot wound. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability, claimed as a residual of an automobile accident.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for an eye disability. 


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and daughter

      


      
      ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for an eye disability, and an August 1999 RO decision that 
denied his application to reopen claims of service connection 
for a low back disability claimed as a residual of an 
automobile accident, and a right leg scar, claimed as a 
residual of a gunshot wound.  

In January 2005, the Board remanded the veteran's claims to 
the RO so that he could be scheduled for a Travel Board 
hearing.  Indeed, in August 2005, the veteran provided 
testimony at a hearing before the undersigned Veterans Law 
Judge.  In addition, he submitted additional evidence and 
waived RO jurisdiction over such.  As such, this evidence, 
which was submitted at the Board hearing, will be discussed 
in the following decision. 

Additional matters

During the course of the present appeal, the veteran raised 
numerous claims that have not been developed for appellate 
review.  

The veteran argues that asbestosis, a skin disability 
(claimed as due to Agent Orange exposure) and a heart 
disability are related to his military service; such claims 
of service connection were denied by the RO in a June 2004 
decision.  The veteran was properly notified of the decision 
in a June 29, 2004, letter but he did not 


timely file a notice of disagreement with the aforementioned.  
As such, the June 2004 RO decision is final, and the newly 
raised claims constitute an application to reopen claims of 
service connection for asbestosis, and skin and heart 
disabilities.  This matter is referred to the RO for 
appropriate consideration.

The veteran argues that he has residuals of an automobile 
accident to include headaches, hypertension, and a stomach 
disability, all of which are related to service; such matters 
were previously addressed by the RO in an August 1999 RO 
decision.  The veteran was properly notified of the decision 
in an August 10, 1999, letter; and he did not timely file a 
notice of disagreement with regard to the aforementioned.  As 
such, the August 1999 RO decision is final, and the newly 
raised claims constitute an application to reopen claims of 
service connection for residuals of an automobile accident to 
include headaches, hypertension, and a stomach disability.  
This matter is referred to the RO for appropriate 
consideration. 

In a February 2005 statement, the veteran indicated that he 
was entitled to VA compensation for service-connected 
benefits as of 1959 when he first filed his claim.  At his 
August 2005 hearing, the veteran suggested that his claim had 
been denied shortly after his service discharge but that he 
had never received notice of such.  This matter was the 
subject of a RO decision, rendered in March 2001.  He was 
notified of the adverse action in a March 16, 2001, letter; 
and he did not appeal this decision.  To the extent that the 
veteran is again claiming entitlement to an earlier effective 
date for service connection and compensation, this matter is 
referred to the RO for appropriate consideration. 

In addition, the veteran has raised new claims of service 
connection for diabetes, erectile dysfunction, and a hip 
disability, and an increased rating for tinea pedis; these 
claims are referred to the RO for initial review. 

With regard to the veteran's argument that he was told that 
his service medical records were destroyed in a fire in St. 
Louis, the Board can find no corroboration of 



such.  It is also pointed out that his service medical 
records are on file and appear to be complete and include his 
entrance and separation examinations.  

It is noted that a voluminous amount of evidence has been 
received since the March 2000 statement of the case, which 
last addressed the veteran's application to reopen a claim of 
service connection for residuals of a right leg scar, claimed 
as due to a gunshot wound.  The Board notes, however, that 
this evidence is either duplicative and/or regards a number 
of disabilities other than his right leg scar.  The veteran 
was also provided with separate supplemental statements of 
the case on his back and eye disability claims as well.  As 
such, the RO was under no obligation to prepare a 
supplemental statement of the case summarizing the evidence 
and readjudicating the claim.  38 C.F.R. § 19.37.  The Board 
may proceed with appellate review. 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the disposition of the claims has been completed.

2.  By a January 1997 RO decision, service connection was 
denied for a right leg scar, claimed as a residual of a 
gunshot wound.  In addition, the RO denied an application to 
reopen a claim of service connection for residuals of an 
automobile accident (to include a back disability).  The 
veteran was properly informed of the adverse decision and his 
appellate rights in a January 29, 1997, letter; and he did 
not appeal.

3.  By an August 1997 Board decision, service connection was 
denied for an eye disability. 

4.  The additional evidence received since the final January 
1997 RO and August 1997 Board decisions does not bear 
directly and substantially upon the specific matters under 
consideration, is cumulative or redundant, and is not so 
significant 



that it must be considered in order to fairly decide the 
merits of the claims of service connection for a right leg 
scar, and back and eye disabilities.

CONCLUSIONS OF LAW

1.  The January 1997 RO decision, denying the veteran's claim 
of service connection for a right leg scar, claimed as a 
residual of a gunshot wound, and denying his application to 
reopen a claim of service connection for a back disability, 
claimed as a residual of an automobile accident, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).
 
2.  The August 1997 Board decision denying service connection 
for an eye disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2005).
 
3.  New and material evidence has not been submitted to 
reopen the claims of service connection for a right leg scar, 
claimed as a gunshot wound, a back disability, claimed as a 
residual of an automobile accident, and an eye disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

As an initial matter, it is noted that the VCAA was not in 
effect at the time of the April and August 1999 RO decisions.  
As such, there is no possible way the veteran could have been 
notified of the VCAA prior to the initial unfavorable 
adjudications.  Nevertheless, during the course of this 
appeal, the RO did provide the veteran with several notice 
and duty to assist letters to include in November 2003.  This 
November 2003 letter was issued prior to the readjudication 
of his claims in a supplemental statement of the case in July 
2004.  It is noted that the November 2003 letter makes 
specific reference to his back and eye claims as well as 
other matters which are not presently before the Board.  
Given the readjudication of his claims in the July 2004 
supplemental statement of the case, any defect with respect 
to the timing of the VCAA notice was harmless error.  

The Board finds that the requirements with respect to the 
content of the VCAA notice have been fully met in this case.  
In a November 2002 supplemental statement of the case, the RO 
cited the full text of 38 C.F.R. § 3.156 and 38 C.F.R. 
§ 3.159, which defines new and material evidence, and which 
outlines the requirements of the VCAA, respectively.  The 
November 2003 duty to assist letter, and the citation of 
relevant regulations in the November 2002 supplemental 
statement of the case essentially informed the veteran of the 
information or evidence it needed from him and what he could 
do to help with his claims.  The RO also advised the veteran 
of what VA would do to assist him in the development of his 
claims.  Although the veteran's various duty to assist 
letters did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.   
Further, during the course of his August 2005 Board hearing, 
the undersigned Veterans Law Judge informed the veteran of 
what the basic elements of service connection are and what 
would constitute new and material evidence.  He was given the 
opportunity to submit any additional evidence and argument 
and, in fact, he submitted additional evidence, with a waiver 
of RO review, at the time of his hearing.  In sum, the RO and 
the Board informed the veteran in various rating decisions, 
the statement of the case, supplemental statements of the 
case, and during the course of his hearing, of the reasons 
for the denial of his claims and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  The Board is mindful that, in concluding 
that the VCAA notice requirements have been satisfied, the 
Board has relied on communications other than the RO's formal 
VCAA notice letter to the appellant.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004) and Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claims.  In a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  Here, all pertinent records 
to include his VA and service medical records have been 
obtained.  Since no new and material evidence has been 
submitted in conjunction with the recent claims, an 
examination is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran at every stage of adjudicating 
these new and material evidence claims.
Factual Background

The veteran served on active duty from May 1953 to April 
1958. 

While the veteran was treated for acute pharyngitis in May 
1953, it was noted that his conjunctiva were infected from 
the periphery of the eyes.  On examination, pupillary 
response was normal.  He also complained of a backache.  A 
few days later, the recorded impression was mild 
conjunctivitis.  

In August 1953, the veteran was treated for a large abscess 
with cellulitis of the right thigh.  

In May 1956, the veteran was admitted to Fort Hood Army 
hospital, complaining of a 6 hour history of eye problems, 
including pain, tearing, a burning sensation, and 
photophobia.  He reported he had been arc welding and was 
exposed to the flashes of light, without eye protection.  He 
also reported that he had painted in the afternoon.  He was 
admitted with a diagnosis of conjunctivitis.  On objective 
examination, marked conjunctivitis was noted.  His eyes were 
bandaged and he was treated with medication.  A few days 
later, ophthalmologic examination revealed that his 
conjunctiva and corneas were clear and his fundus was normal.  
Visual acuity was 20/20, bilaterally.  He was discharged to 
duty without restriction.  

In April and May 1956, the veteran complained of chronic back 
pain of 1 year.  On X-ray study, the diagnosis was no 
abnormality of the lumbosacral spine.  

In August 1957, it was noted that the veteran had a large 
abscess with cellulitis of the right thigh.  

On separation examination in April 1958, the veteran's eyes 
were normal.  Distant visual acuity was 20/20, bilaterally.  
In addition, his lower extremities and spine were normal.  

In September 1964, the RO received a statement from the 
veteran, indicating that he had headaches and back symptoms, 
among other problems, since a truck accident in service. 

In April 1965, the veteran underwent a VA examination.  He 
reported he had a history of an eye injury stemming from an 
in-service welding accident.  On examination, his eye 
findings were normal.  He also reported he had been in a 
truck accident during service, in April 1954.  He said he had 
hit his head and back and was treated with a cervical collar.  
As for current complaints, he said he had constant back pain.  
On examination, he had full range of motion of the spine and 
X-rays of the lumbosacral spine were normal.  The diagnosis 
was a history of trauma to the lower thoracic spinal area, 
neck, right arm, wrist, and knee, now all asymptomatic except 
for very minimal discomfort of the back. 

There are no pertinent records dated in the 1970s and 1980s.  

Medical records, dated in the early 1990s, show treatment for 
eye problems, to include refractive error.  

At a January 1994 RO hearing, the veteran testified that he 
had hurt his eyes in an inservice welding accident, while 
stationed in Texas.  He said he now wore glasses for reading 
purposes.  He also reported having two post-service accidents 
involving the eyes.  He said a tank blew up in his face in 
Alaska in 1965, causing temporary blindness; and he said in 
1990, he got chemicals in his eyes while working.  The 
veteran said he sustained a gunshot wound to the right leg, 
during service, when a fellow serviceman shot him.  He said 
the bullet hit right above the knee on the inside portion.  
He said a medic washed out the wound, applied medication, and 
bandaged the wound.  He said he wore the leg bandage for 3 or 
4 days.  He said his treatment was probably not recorded.  He 
said his current residuals consisted of a right leg scar.  He 
also said he was involved in an automobile accident during 
service.  He said he was traveling in a truck in snow and icy 
conditions.  He said he could not stop the truck so he hopped 
out.  He said he hurt his back in the accident. 

VA medical records, dated in the mid 1990s, show treatment 
for refractive error, early chronic open angle glaucoma, 
compound hypermetropic astigmatism of the right eye, 
emmetrope of the left eye, bilateral presybopia, and mild 
hypertensive retinopathy of the left eye.  In addition, he 
was treated for low back problems and was diagnosed as having 
chronic low back pain and status post lumbar laminectomy 
syndrome with radiculopathy of the left leg. 

On VA examination in September 1996, the veteran reported 
that he suffered a flash injury to his eyes secondary to 
welding in 1955.  He said he spent one week in the hospital 
and was off duty for two weeks to recover.  He said he was 
treated with Murine and dark glasses.  Following an 
examination, the diagnoses included a flash injury to both 
eyes secondary to welding with no sequelae, and chronic 
conjunctiva hyperemia, which was consistent with allergic 
opthalmitis.  In addition, the veteran complained of a bullet 
wound to the right leg in 1953.  He said medics in the field 
treated him.  On examination, there was no keloid formation, 
inflammation or swelling.  There was no evidence of pain or 
limitation of function.  The diagnoses included a bullet 
wound scar of the right leg, well-healed, with no clinical 
sequelae, and a flash injury to both eyes secondary to 
welding, with no sequelae. 

In an October 1996 report of an accidental injury, the 
veteran said he was involved in a motor vehicle accident in 
October 1954.  He said he was traveling in a truck and he had 
to jump out due to the road conditions. 

By a January 1997 RO decision, service connection was denied 
for a scar of the right leg, claimed as due to a bullet 
wound.  In addition, the veteran's application to reopen a 
claim of service connection for residuals of an automobile 
accident (to include a back disability) was denied.  The 
veteran was notified of the decision in a January 29, 1997, 
letter.  Evidence that was received since this decision was 
rendered is summarized below. 

At a March 1997 Board hearing, the veteran testified that he 
injured his eye in a welding accident.  He said he was not 
utilizing eye protection.  He said his eyes burned and 
swelled.  He said he was hospitalized, and his eyes were 
bandaged.  He said he was blind for some time.  The veteran 
also related that he was in a post-service accident in which 
a tank of chemicals blew up in his face, causing temporary 
blindness for several days.  In 1990, he said, he got 
chemicals in his eyes while loading a truck.  He said he had 
current vision problems, including increased ocular pressure 
and pain. 

By an August 1997 Board decision, service connection was 
denied for an eye disability.  Evidence that was received 
since this decision is summarized below. 

Private medical records, dated in the late 1990s, show 
treatment for back problems. An August 1996 private medical 
record shows that the veteran was examined at the request of 
a workers' compensation board.  He reported he had back pain 
with radiation into the left thigh.  He said he had an 
impossibly long history of back problems that began in the 
early 1990s.  

An August 1998 medical record shows that the veteran reported 
that he had injured his back during the Korean War in 1954, 
due to a truck accident.  He said he had low back pain ever 
since.  He also said he injured his back in 1990 secondary to 
a fall.  He related he had received therapy but that such had 
not helped.  

Private medical records, dated in late 1990s, show continued 
treatment for low back problems. 

In August 2005, the veteran provided testimony at a Board 
hearing.  He related he injured his back in a truck accident.  
He said the truck slipped in the snow, and he jumped out 
while it was moving.  He said he injured his eyes in a 
welding incident.  He said he was treated in the hospital for 
a week, and then stayed at home for a while.  He said his 
eyes swelled.  He also testified that a fellow serviceman had 
shot him in the right thigh.  He said the wound was not that 
bad and that the medic had pushed out the bullet.  

In August 2005, the RO received duplicate service, VA, and 
private medical records.  In addition, duplicate copies of 
various statements were submitted. 


Legal Analysis 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), (that were in effect 
when the veteran filed his claim to reopen prior to August 
29, 2001) provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance, as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claims 
were filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.



Right leg scar, claimed as a residual of a gunshot wound

In January 1997, the RO denied the veteran's claim of service 
connection for a right leg scar, claimed as a residual of a 
gunshot wound; he was properly informed of the adverse 
decision; and he did not appeal.  As such, the January 1997 
RO decision is final.  The veteran must submit new and 
material evidence in order to reopen his claim.  

First, the Board will discuss what evidence was of record at 
the time of the prior final denial in January 1997.  

Service medical records show that the veteran was treated for 
a large abscess with cellulitis of the right thigh in August 
1957.  At this time, he did not report a history of a gunshot 
wound of the right leg.  After this episode of treatment 
there are no further complaints, treatment, or diagnoses 
pertaining to the right leg in service.  On separation 
examination in April 1958, his lower extremities were normal.  

At a January 1994 RO hearing, the veteran testified that he 
sustained a gunshot wound to the right leg during service 
when a fellow serviceman shot him.  He said the bullet hit 
right above the knee on the inside portion.  He said a medic 
washed out the wound, applied medication, and bandaged the 
wound.  He said he wore the leg bandage for 3 or 4 days.  He 
said it was likely that his treatment was not recorded.  He 
said his current residuals consisted of a right leg scar.  

A September 1996 VA compensation examination report shows 
that on examination of the right leg scar, the veteran had no 
keloid formation, inflammation, or swelling.  There was no 
evidence of pain or limitation of function.  The diagnoses 
included a bullet wound scar of the right leg, well-healed, 
with no clinical sequelae. 

In January 1997, the RO denied the veteran's claim on the 
basis that his service medical records fail to show treatment 
for a gunshot wound of the right leg. 

Evidence that has been received since the RO's final January 
1997 decision includes testimony provided at an August 2005 
Board hearing.  At this hearing, the veteran testified that a 
fellow serviceman had shot him in the right thigh.  He said 
the wound was not that bad and that the medic had pushed out 
the bullet.  This testimony is largely duplicative of 
evidence previously considered to include his January 1994 RO 
hearing testimony; as such, the August 2005 hearing testimony 
is not new and material evidence.  38 C.F.R. § 3.156.

In addition, a voluminous amount of duplicative evidence has 
been received since the RO's January 1997 decision.  Clearly, 
evidence that was previously considered (e.g. duplicate 
copies of service, VA and private medical evidence) does not 
constitute new and material evidence.  Id.

In sum, new and material evidence has not been submitted 
since the RO's January 1997 decision; as such, the 
application to reopen the claim of service connection for a 
right leg scar, claimed as a residual of a gunshot wound must 
be denied.  

Back disability, claimed as a residual of an automobile 
accident

In January 1997, the RO denied the veteran's application to 
reopen a claim of service connection for residuals of a motor 
vehicle accident (to include a back disability); he was 
properly notified of the decision; and he did not appeal this 
decision and it became final.  

Evidence that was of record at the time of the last prior 
final denial in January 1997 includes the veteran's service 
medical records.  His service medical records show that in 
April and May 1956, he complained of a 1-year history of back 
problems.  X-ray studies were normal.  On discharge 
examination in April 1958, his spine was clinically normal. 

An April 1965 VA examination shows that the veteran reported 
a history of an inservice automobile accident, which resulted 
in a back injury.  On examination, he had full range of 
motion of the spine and X-rays of the lumbosacral spine were 



normal.  The diagnosis was a history of trauma to the lower 
thoracic spinal area, now asymptomatic except for very 
minimal discomfort of the back.  

The RO considered testimony provided at a January 1994 RO 
hearing, which is to the effect that he injured his back in 
an automobile accident during service.  He said he was 
traveling in a truck in snow and icy conditions.  He said he 
could not stop the truck so he hopped out, thereby sustaining 
back trauma.
 
The RO denied the veteran's application in January 1997 on 
the basis that the evidence failed to show that the veteran 
sustained an injury in service that was productive of a 
chronic back disability. 

Evidence that was received since the January 1997 RO decision 
was rendered includes numerous duplicate copies of service, 
VA and private medical records.  As these records were 
previously considered by the RO, they do not constitute new 
and material evidence. 

In addition, newly submitted evidence includes medical 
records, which show that the veteran has current back 
problems including chronic low back pain.  Additionally, the 
records show a history of back injuries after service.  This 
evidence does not constitute new and material evidence as the 
RO previously considered evidence establishing a post-service 
diagnosis of a low back disability.  To the extent that the 
newly submitted evidence shows a series of post-service back 
injuries, such evidence is not so significant that it must be 
considered in order to fairly consider the claim of service 
connection as such post-service injuries have not been linked 
to a disease or injury in service.

Newly submitted evidence also includes testimony provided at 
an August 2005 Board hearing that is to the effect that the 
veteran sustained a back injury in service as a result of an 
automobile accident.  This testimony is redundant of evidence 
provided at his 1994 RO hearing and does not constitute new 
and material evidence.  




In sum, new and material evidence has not been submitted 
since the RO's decision in January 1997; as such, the 
application to reopen the claim of service connection for a 
back disability, claimed as a residual of an automobile 
accident, must be denied.  

Eye disability

The Board denied the veteran's claim of service connection 
for an eye disability in August 1997.  

The Board considered the veteran's service medical records 
that show that he was noted as having mild conjunctivitis 
shortly after entrance in May 1953.  In addition, his service 
medical records show that, in May 1956, he was treated for 
eye problems following a welding accident.  He reported he 
had been exposed to the flash of welding without eye 
protection.  His complaints at that time included eye pain, 
tearing, and photophobia, among other things.  Following an 
examination, marked conjunctivitis was diagnosed.  Treatment 
included bandaging and medication.  Following a short course 
of treatment, there are no further eye complaints, treatment 
or diagnoses.  At the time of service separation in April 
1958, his eyes were noted as clinically normal.

The Board also considered post-service medical records 
showing a lack of complaints, treatment or diagnoses from the 
1960s through the 1980s.  Although the veteran recalled a 
history of an eye injury at the time of an April 1965 VA 
examination, no eye problems were noted.  Beginning in the 
mid 1990s, the veteran was treated for a variety of eye 
problems including presbyopia and glaucoma.  In September 
1996, he underwent a VA examination and reported a history of 
an eye injury in service.  Following an examination, the 
diagnoses included a flash injury to both eyes secondary to 
welding with no sequelae.  In other words, the examiner did 
not note any residual eye disability, stemming from the 
inservice incident.  




Additionally, it was noted that he had chronic conjunctiva 
hyperemia, which was consistent with allergic ophthalmitis. 

Finally, the Board considered the veteran's testimony at a 
1994 RO hearing.  He reported not only a history of an 
inservice injury to the eye but also two post-service eye 
injuries including when a tank blew up in his face and an 
incident in which he got chemicals in his eyes. 

The Board denied the veteran's claim of service connection 
for an eye disability in an August 1997 decision.  The Board 
observed that the veteran was treated for an acute eye injury 
in May 1956, which resolved with treatment.  It was noted 
that his eyes were normal on separation examination in April 
1958.  The first post-service manifestation of eye problems 
was several decades after service separation.  The Board 
found the September 1996 VA examination opinion, which 
determined that the veteran had no residual eye disability 
from the inservice injury, highly significant.  In addition, 
it was noted that the diagnosis of chronic conjunctival 
hyperemia was consistent with allergic ophthalmitis, and not 
a disease or injury in service. 

Evidence that has been received since the Board's final 
August 1997 decision includes an abundance of duplicate 
copies of the veteran's service, VA, and private medical 
records.  Clearly, duplicative evidence, by definition, is 
not new and material evidence as it was previously 
considered. 

In addition, newly received evidence includes VA medical 
evidence, which continues to show that the veteran has eye 
problems.  This evidence does not constitute new and material 
evidence as evidence establishing a post-service diagnosis of 
eye disability was of record when the Board denied the 
veteran's claim in August 1997.  

In sum, new and material evidence has not been submitted 
since the Board's decision in August 1997; as such, the 
application to reopen the claim of service connection for an 
eye disability must be denied.  


ORDER

The application to reopen a claim of service connection for a 
right leg scar, claimed as a residual of a gunshot wound of 
the right leg is denied. 

The application to reopen a claim of service connection for a 
low back disability, claimed as a residual of an automobile 
accident, is denied.

The application to reopen a claim of service connection for 
an eye disability is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


